Citation Nr: 1538940	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to February 1970 and from October 1980 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran set foot in Vietnam and is diagnosed with Parkinson's disease.  


CONCLUSION OF LAW

The criteria to establish service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, service connection must be granted for Parkinson's disease.  The Veteran maintains that he set foot in Vietnam at Da Nang while getting groceries for his ship, the USS Hanson.  Board Hr'g Tr.  5-7.  His testimony is competent and credible establishing his service in Vietnam.  Additionally, the medical records repeatedly confirm the diagnosis of Parkinson's disease, most recently on VA examination in July 2012.  Because the Veteran set foot in Vietnam and because Parkinson's disease is a disease presumptively due to Agent Orange exposure in Vietnam, a nexus is established.  See 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, all material elements of the claim are established, and the appeal must be granted.  This represents a complete grant of the benefit sought on appeal.  

ORDER

Service connection for Parkinson's disease is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


